               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION



KATHERINE GUINNANE, individually,            CV 19-85-M-DWM
and as Personal Representative for the
Estate of EDWIN GUINNANE, and
GUINNANE RANCH LLC,
                                                 ORDER
                   Plaintiffs,

       vs.

NANCY DOBBINS, as Personal
Representative for the Estate of ROBERT
DOBBINS, EAN HOLDINGS, LLC,
ENTERPRISE RAC COMP ANY OF
MONTANA/WYOMING, LLC, d/b/a
ENTERPRISE RENT-A-CAR, and
JOHN DOES 1-5,

                   Defendants.


EAN HOLDINGS, LLC, and
ENTERPRISE RAC COMPANY OF
MONTANA/ WYOMING, LLC, d/b/a
ENTERPRISE RENT-A-CAR,

                   Cross-Claimants,

      vs.

NANCY DOBBINS, as Personal
Representative for the Estate of ROBERT
DOBBINS,

                  Cross-Defendant.


                                      1
      Defendants EAN Holdings, LLC and Enterprise RAC Company of

Montana/Wyoming, LLC (collectively "Enterprise") move for the pro hac vice

admission of Caroline P. Gately to practice before this Court in this case with

Randall J. Colbert to act as local counsel. While Ms. Gately's application appears

to be in order, Enterprise already has two pro hac vice counsel. In order to

"promot[e] the orderly administration of justice," In re United States, 791 F.3d

945, 957 (9th Cir. 2015), and "secure the just, speedy, and inexpensive

determination" of each action, Fed. R. Civ. P. 1, the Court generally limits parties

to two pro hac vice admissions.

      Accordingly, IT IS ORDERED that Enterprise's motion to admit Caroline P.

Gately pro hac vice (Doc. 41) is GRANTED on the condition that one of

Enterprise's existing pro hac vice attorneys withdraws from the representation

within ten (10) days. Alternatively, Enterprise may withdraw Ms. Gately's

application.

      IT IS FURTHER ORDERED that if Ms. Gately remains on the case, she is

admitted on the condition that she shall do her own work. This means that Ms.

Gately must do her own writing; sign her own pleadings, motions, and briefs; and

appear and participate personally. Counsel shall take steps to register in the

Court's electronic filing system ("CM-ECF"). Further information is available on

the Court's website, www.mtd.uscourts.gov, or from the Clerk's Office.

                                          2
      IT IS FURTHER ORDERED that Ms. Gately's admission is subject to

withdrawal unless Ms. Gately, within fifteen (15) days of the date of this Order,

files a notice acknowledging her admission under the terms set forth above.

      DATED this 24th day of September, 2019.




                                         3
